EMPLOYMENT AGREEMENT

This Agreement (“Agreement”) by and between Ben Franklin Bank of Illinois, a
federal savings bank (the “Bank”), with its principal office in Arlington
Heights, Illinois, and Glen A. Miller (“Executive”) is entered into on this 1st
day of January, 2016.  Any reference to the Company shall refer to Ben Franklin
Financial, Inc., the holding company of the Bank.

WHEREAS, in order to induce Executive to remain in the employ of the Bank and to
provide further incentive to achieve the financial and performance objectives of
the Bank, the parties desire to enter into this Agreement upon the terms and
conditions hereof; and

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) provides that certain severance payments and other benefits to Executive
hereunder must comply with its terms and the Treasury regulations promulgated
thereunder (the “Treasury Regulations”), or subject Executive to additional
taxes and penalties; and

WHEREAS, the Bank has been designated as being "in troubled condition" by the
Office of the Comptroller of the Currency ("OCC") and this Agreement has been
prepared in compliance with 12 C.F.R. Part 359 of the Federal Deposit Insurance
Corporation ("FDIC") regulations and is subject to the prior approval of the
OCC.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1.         POSITION AND RESPONSIBILITIES.

Executive agrees to serve as the Senior Vice President and Chief Financial
Officer of the Bank and as such, Executive shall be responsible for the
financial operations of the Bank, to include the development of financial and
operational strategy, the ongoing development and monitoring of control systems
designed to preserve company assets and report accurate financial results and
overseeing the issuance of financial information. Executive agrees to serve, if
elected, as a director of the Bank or an officer and/or director of any
affiliate of the Bank. Failure to reappoint Executive as Senior Vice President
and Chief Financial Officer of the Bank during the term of this Agreement
without his consent (except for any termination for Just Cause or Retirement, as
defined herein) shall constitute a breach of this Agreement.


2.          TERM AND DUTIES.

              (a)     The term of this Agreement and the period of Executive’s
employment hereunder will begin as of the Effective Date and will continue for a
period of twelve (12) full calendar months thereafter.  On the first day of
January each year (the “Anniversary Date”), this Agreement shall renew for an
additional year such that the remaining term shall be twelve (12) full calendar
months provided, however, that the Board shall at least sixty (60) days before
such Anniversary Date conduct a comprehensive performance evaluation and review
of Executive for purposes of determining whether to extend this Agreement.  The
Board shall give Executive notice of its decision whether or not to renew this
Agreement at least thirty (30) days and not more than sixty (60) days prior to
the Anniversary Date, and if written notice of non-renewal is provided to
Executive within said time frame, the term of this Agreement shall not be
extended.

1

--------------------------------------------------------------------------------

Table of Contents

              (b)    During the period of his employment hereunder, except for
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence approved by the Board, Executive shall devote
substantially all his business time, attention, skill, and efforts to the
faithful performance of his duties hereunder including activities and services
related to the organization, operation and management of the Bank; provided,
however, that with the approval of the Board, Executive may serve, or continue
to serve, on the boards of directors of, and hold any other offices or positions
in, business, social, religious, charitable or similar organizations which will
not present any conflict of interest with the Bank or materially affect the
performance of Executive’s duties pursuant to this Agreement.

3.         COMPENSATION, BENEFITS AND REIMBURSEMENT.

            (a)    The compensation specified under this Agreement shall
constitute the salary and benefits paid for the duties described in Section 2. 
The Bank shall pay Executive as compensation a salary of not less than
$123,634 per year (“Base Salary”).  Such Base Salary shall be payable biweekly,
or with such other frequency as officers and employees are generally paid.
During the period of this Agreement, Executive’s Base Salary shall be reviewed
at least annually. Such review shall be conducted by the Compensation Committee
of the Board, and the Bank may increase, but not decrease (except a decrease
that is generally applicable to all employees) Executive’s Base Salary (with any
increase in Base Salary to become “Base Salary” for purposes of this
Agreement).  Base Salary shall not include any director’s fees that Executive is
entitled to receive as a director of the Bank or any affiliate of the Bank. 
Such director’s fees shall be separately paid to Executive.  

            (b)    Executive will be entitled to participate in and receive
benefits under any employee benefit plans including, but not limited to,
retirement plans, supplemental retirement plans, pension plans, profit-sharing
plans, health-and-accident insurance plans, medical coverage or any other
employee benefit plan or arrangement made available by the Bank currently or in
the future to its senior executives and key management employees. Executive will
be entitled to participate in any incentive compensation and bonus plans offered
by the Bank in which Executive is eligible to participate. Nothing paid to
Executive under any such plan or arrangement will be deemed to be in lieu of
other compensation to which Executive is entitled under this Agreement.

             (c)    In addition to the Base Salary provided for by paragraph (a)
of this Section 3, the Bank shall pay or reimburse Executive for all reasonable
travel and other reasonable expenses incurred by Executive performing his
obligations under this Agreement and may provide such additional compensation in
such form and such amounts as the Board may from time to time determine. The
Bank shall reimburse Executive for his ordinary and necessary business expenses
including, without limitation, fees for memberships in such clubs and
organizations as Executive and the Board shall mutually agree are necessary and
appropriate for business purposes, and travel and entertainment expenses,
incurred in connection with the performance of his duties under this Agreement.
If Executive is entitled to be paid or reimbursed for any taxable expenses under
this Section and such payments or reimbursements are includible in Executive’s
federal gross taxable income, the amount of such expenses reimbursable in any
one calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred. No
right of Executive to reimbursement of expenses under this Section 3(d) shall be
subject to liquidation or exchange for another benefit.


2

--------------------------------------------------------------------------------

Table of Contents






4.         PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.




(a)    Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this
Section 4 shall apply. As used in this Agreement, an “Event of Termination”
shall mean and include any of the following:







(i)   




the involuntary termination by the Bank of Executive’s full-time employment
hereunder for any reason other than termination governed by Section 5
(Termination for Cause) or termination governed by Section 6 (Termination for
Disability or death) or termination governed by Section 7 (Termination Upon
Retirement), provided that such termination of employment constitutes a
“Separation from Service” within the meaning of Section 4(d) hereof; or




   

(ii)

Executive’s voluntary resignation from the Bank’s employ for any of the
following reasons:







(A)

the failure to appoint or reappoint Executive to the position set forth under
Section 1 or, if Executive is also a director of the Bank or the Company as of
the date hereof, failure to re-nominate Executive as a director of the Bank or
the Company as applicable; 

 

     

(B) 

a material change in Executive’s functions, duties, or responsibilities with the
Bank, which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 1, above;




     

(C) 

a relocation of Executive’s principal place of employment by more than
forty-five (45) miles from its location at the Effective Date of this Agreement;




     

(D) 

 a material reduction in the benefits and perquisites to Executive from those
being provided as of the later of the Effective Date or any subsequent
Anniversary Date of this Agreement, other than an employee-wide reduction in pay
or benefits;




     

(E)

  a liquidation or dissolution of the Bank; or




     

(F) 

a material breach of this Agreement by the Bank or the Company.




3

--------------------------------------------------------------------------------

Table of Contents




     

Upon the occurrence of any event described in clauses (A), (B), (C), (D), (E) or
(F), above, Executive shall have the right to elect to terminate his employment
under this Agreement by resignation upon not less than thirty (30) days prior
written Notice of Termination, as defined in Section 9(a), given within ninety
(90) days after the event giving rise to said right to elect. The Bank will have
thirty (30) days to cure the conditions giving rise to the Event of Termination,
provided that the Bank may elect to waive such thirty (30) day period.
Notwithstanding the preceding sentence, in the event of a continuing breach of
this Agreement by the Bank, Executive, after giving due notice within the
prescribed time frame of an initial event specified above, shall not waive any
of his rights under this Agreement and this Section solely by virtue of the fact
that Executive has submitted his resignation, provided Executive has remained in
the employment of the Bank and is engaged in good faith discussions to resolve
any occurrence of an event described in clauses (A), (B), (C), (D) or (F)
above. 

 



(iii)

Executive’s involuntary termination by the Bank (or any successor thereto) on
the effective date of, or at any time following, a Change in Control, or (B)
Executive’s resignation from the employment with the Bank (or any successor
thereto) following a Change in Control as a result of any event described in
Section 4(a)(ii)(A), (B), (C), (D), or (F) above. For purposes of this
Agreement, the term “Change in Control” shall mean the occurrence of any of the
following events:




      (A)

Merger:  The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation, provided, however, that a second-step conversion of the Company’s
mutual holding company is specifically excluded from consideration as a Change
in Control under this definition;




      (B)

 Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s or the Bank’s voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;




4

--------------------------------------------------------------------------------

Table of Contents




      (C) 

Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period or who is appointed to the Board as the result
of a directive, supervisory agreement or order issued by the primary federal
regulator of the Company or the Bank or by the FDIC shall be deemed to have also
been a director at the beginning of such period; and provided, further, that the
elimination of the Company’s board of directors by merger into a new stock
holding company in connection with a second-step conversion of the Company’s
mutual holding company shall not be deemed a Change in Control if the Bank’s
Board of Directors continues to satisfy this requirement; or




      (D)

Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.




         (b)     Upon the occurrence of an Event of Termination under Sections
4(a) (i), (ii) or (iii), on the Date of Termination, as defined in Section 9(b),
the Bank shall be obligated to pay Executive, or, in the event of his subsequent
death, his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, an amount equal to the sum of: (i)
his earned but unpaid salary as of the date of his termination of employment
with the Bank; (ii) the vested benefits, if any, to which he is entitled as a
former employee under the employee benefit plans and programs and compensation
plans and programs maintained for the benefit of the Bank’s officers and
employees; and (iii) a payment equal to one year's Base Salary.  Any payments
hereunder shall be made in a lump sum within thirty (30) days after the Date of
Termination, except as otherwise provided herein.  Such payments shall not be
reduced in the event Executive obtains other employment following termination of
employment.  However, such payments shall be reduced by the amount equal to the
Bank’s payment for medical coverage for Executive and his family under Section
4(c) of this Agreement.

         (c)     Upon the occurrence of an Event of Termination under Section
4(a)(i), (ii) or (iii), the Bank will cause to be continued, at the Bank’s
expense, medical coverage for Executive and his family under any Bank sponsored
"employee welfare benefit plan," as such term is defined in section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended, which coverage
shall be substantially identical to the coverage maintained by the Bank for
Executive and his family prior to Executive’s termination.  Such coverage shall
continue at the Bank’s expense for a period of one year following Executive's
Date of Termination.

5

--------------------------------------------------------------------------------

Table of Contents

         (d)     For purposes of this Agreement, a “Separation from Service”
shall have occurred if the Bank and Executive reasonably anticipate that no
further services will be performed by Executive after the date of the Event of
Termination (whether as an employee or as an independent contractor) or the
level of further services performed will not exceed 49% of the average level of
bona fide services in the 36 months immediately preceding the Event of
Termination.  For all purposes hereunder, the definition of “Separation from
Service” shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii).  If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under subparagraph (b) of this Section 4
shall be determined to be subject to Code Section 409A, then if required by Code
Section 409A, such payment or a portion of such payment (to the minimum extent
possible) shall be delayed and shall be paid on the first day of the seventh
month following Executive’s Separation from Service.

         (e)     In the event Executive resigns for any reason other than an
Event of Termination (as described in Section 4), Termination for Just Cause (as
described in Section 5), Termination for Disability or Death (as described in
Section 6) or Termination Upon Retirement (as described in Section 7), all
obligations of the Bank hereunder shall immediately cease upon the date of such
resignation.

5.      TERMINATION FOR JUST CAUSE.

          (a)     The term “Termination for Just Cause” shall mean termination
because of Executive’s personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement

          (b)     Notwithstanding Section 5(a), the Bank may not terminate
Executive for Just Cause unless and until there shall have been delivered to him
a Notice of Termination which shall include a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for that purpose, finding
that in the good faith opinion of the Board, Executive had engaged in or
committed the conduct justifying Termination for Just Cause.  Executive shall
not have the right to receive compensation or other benefits for any period
after Termination for Just Cause.  During the period beginning on the date of
the Notice of Termination for Just Cause pursuant to Section 5 hereof through
the Date of Termination, any unvested stock options and related rights granted
to Executive under any stock option plan of the Bank or the Company (or any
affiliate) shall not be exercisable nor shall any unvested awards granted to
Executive under any stock benefit plan of the Bank or Company (or affiliate
thereof) vest.  At the Date of Termination, any such unvested stock options and
related rights and any such unvested awards shall become null and void and shall
not be exercisable by or delivered to Executive at any time subsequent to such
Termination for Just Cause.

6

--------------------------------------------------------------------------------

Table of Contents





6.       TERMINATION FOR DISABILITY OR DEATH.

           (a)     The Bank or Executive may terminate Executive’s employment
after having established Executive’s Disability.  For purposes of this
Agreement, “Disability” means a physical or mental infirmity that impairs
Executive’s ability to substantially perform his duties under this Agreement and
that results in Executive’s becoming eligible for long-term disability benefits
under a long-term disability plan of the Bank (or, if the Bank has no such plan
in effect, that impairs Executive’s ability to substantially perform his duties
under this Agreement for a period of one hundred eighty (180) consecutive
days).  The Board shall determine in good faith, based upon competent medical
advice and other factors that they reasonably believe to be relevant, whether or
not Executive is and continues to be disabled for purposes of this Agreement. 
As a condition to any benefits, the Board may require Executive to submit to
such physical or mental evaluations and tests as it deems reasonably
appropriate, at the Bank’s expense.

           (b)     In the event of such Disability, Executive’s obligation to
perform services under this Agreement will terminate.  In the event of such
termination, Executive shall be entitled to receive benefits under any
disability program sponsored by the Bank. 

           (c)     In the event of Executive’s death during the term of this
Agreement, his estate, legal representatives or named beneficiary or
beneficiaries (as directed by Executive in writing) shall be paid Executive’s
Base Salary, as defined in Section 3, at the rate in effect at the time of
Executive’s death for a period of one (1) year from the date of Executive’s
death. In addition, Executive's family shall be entitled to continued medical
coverage under any Bank sponsored "employee welfare benefit plan," as such term
is defined in section 3(1) of the Employee Retirement Income Security Act of
1974, as amended, which coverage shall be substantially identical to the
coverage maintained by the Bank for Executive and his family prior to
Executive’s termination. 


7.      TERMINATION UPON RETIREMENT

      Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at age 65, unless extended by the Board.
Upon termination of Executive’s employment based on Retirement, no amounts or
benefits shall be due Executive under this Agreement, and Executive shall be
entitled to all benefits under any retirement plan of the Bank and other plans
to which Executive is a party.

 

8.        RESIGNATION FROM BOARDS OF DIRECTORS

 

          In the event of Executive’s termination of employment for any reason
other than upon a Change in Control, Executive shall resign, if previously
appointed, as a director of the Bank and as a director and/or officer of any
affiliate of the Bank.

 

9.         NOTICE

 

            (a)     Any notice required hereunder shall be in writing and
hand-delivered to the other party.  Hand delivery to the Bank shall be made to
the Chairman or the Secretary of the Board of Directors.  Any termination by the
Bank or by Executive shall be communicated by Notice of Termination to the other
party hereto.  For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

 

7

--------------------------------------------------------------------------------

Table of Contents

 

            (b)     “Date of Termination” shall mean (A) if Executive’s
employment is terminated for Disability, thirty (30) days after a Notice of
Termination is given (provided that he shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period), and (B) if his employment is terminated for any other reason, the date
specified in the Notice of Termination.

 

            (c)     If the party receiving a Notice of Termination desires to
dispute or contest the basis or reasons for termination, the party receiving the
Notice of Termination must notify the other party within thirty (30) days after
receiving the Notice of Termination that such a dispute exists, and shall pursue
the resolution of such dispute in good faith and with reasonable diligence
pursuant to Section 19 of this Agreement. During the pendency of any such
dispute, the Bank shall not be obligated to pay Executive compensation or other
payments beyond the Date of Termination.

 

10.       SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.

11.       EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive. No provision of this Agreement shall be interpreted to
mean that Executive is subject to receiving fewer benefits than those available
to him without reference to this Agreement.

12.       NO ATTACHMENT; BINDING ON SUCCESSORS.




(a)     Except as required by law or as otherwise provided in this Agreement, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation, or to execution, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect

 (b)     This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Bank and their respective successors and assigns.

13.       MODIFICATION AND WAIVER.

            (a)     This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

            (b)     No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.

8

--------------------------------------------------------------------------------

Table of Contents




14.       REQUIRED PROVISIONS.

            (a)     The Bank may terminate Executive’s employment at any time,
but any termination by the Board other than Termination for Just Cause as
defined in Section 5 hereof shall not prejudice Executive’s right to
compensation or other benefits under this Agreement.  Executive shall have no
right to receive compensation or other benefits for any period after Termination
for Cause.

            (b)     If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC
§1818(g)(1)] of the Federal Deposit Insurance Act (the “FDI Act”), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may in its discretion (i) pay Executive all or part of the
compensation withheld while its contract obligations were suspended and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.

            (c)     If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) [12 USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of the FDI
Act, all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

            (d)     If the Bank is in default as defined in Section 3(x)(1) [12
USC §1813(x)(1)] of the FDI Act, all obligations of the Bank under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.

            (e)     All obligations under this Agreement shall be terminated,
except to the extent determined that continuation of this Agreement is necessary
for the continued operation of the Bank, (i) by the Comptroller of the OCC or
his or her designee, at the time the FDIC enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) [12 USC §1823(c)] of the FDI Act; or (ii) by the Comptroller or his or her
designee at the time the Director or his or her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Comptroller to be in an unsafe or unsound condition.  Any
rights of the parties that have already vested, however, shall not be affected
by such action.

(f)        Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Bank, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the FDI Act, 12 U.S.C. Section 1828(k), and the regulations promulgated
thereunder in 12 C.F.R. Part 359.

9

--------------------------------------------------------------------------------

Table of Contents




15.       NON-COMPETITION AND POST-TERMINATION OBLIGATIONS.

           (a)     All payments and benefits to Executive under this Agreement
shall be subject to Executive’s compliance with paragraph (b), (c) and (d) of
this Section 15.

         (b)     Executive shall, upon reasonable notice, furnish such
information and assistance to the Bank as may reasonably be required by the Bank
in connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party; provided, however, that Executive shall
not be required to provide information or assistance with respect to any
litigation between Executive and the Bank or any of its subsidiaries or
affiliates.

          (c)     Executive recognizes and acknowledges that the knowledge of
the business activities and plans for business activities of the Bank and
affiliates thereof, as it may exist from time to time, is a valuable, special
and unique asset of the business of the Bank and affiliates thereof. Executive
will not, during or after the term of his employment, disclose any knowledge of
the past, present, planned or considered business activities of the Bank or
affiliates thereof to any person, firm, corporation, or other entity for any
reason or purpose whatsoever (except for such disclosure as may be required to
be provided to the OCC, the FDIC, or other regulatory agency with jurisdiction
over the Bank or Executive). Notwithstanding the foregoing, Executive may
disclose any knowledge of banking, financial and/or economic principles,
concepts or ideas which are not solely and exclusively derived from the business
plans and activities of the Bank, and Executive may disclose any information
regarding the Bank which is otherwise publicly available or which Executive is
otherwise legally required to disclose. In the event of a breach or threatened
breach by Executive of the provisions of this Section 15, the Bank will be
entitled to an injunction restraining Executive from disclosing, in whole or in
part, his knowledge of the past, present, planned or considered business
activities of the Bank or any of its affiliates, or from rendering any services
to any person, firm, corporation or other entity to whom such knowledge, in
whole or in part, has been disclosed or is threatened to be disclosed. Nothing
herein will be construed as prohibiting the Bank from pursuing any other
remedies available to them for such breach or threatened breach, including the
recovery of damages from Executive.


           (d)     Upon any termination of Executive’s employment hereunder for
any reason other than (i) pursuant to Section 4(a)(iii); (ii) pursuant to
Section 6; or (iii) any termination of Executive’s employment hereunder as a
result of the expiration of Executive’s employment term following a notice of
non-renewal pursuant to Section 2, Executive agrees not to compete in the
banking and lending business with the Bank and any of its affiliates for a
period of one (1) year following such termination in any city or town in which
the Bank has an office or has filed an application for regulatory approval to
establish an office, determined as of the effective date of such termination,
except as agreed to pursuant to a resolution duly adopted by the Board.
Executive agrees that during such period and within said cities and towns,
Executive shall not work for or advise, consult or otherwise serve with,
directly or indirectly, any entity whose business materially competes with the
depository, lending or other business activities of the Bank. The parties
hereto, recognizing that irreparable injury will result to the Bank, its
business and property in the event of Executive’s breach of this Section 15(d)
agree that in the event of any such breach by Executive, the Bank will be
entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Executive, Executive’s partners,
agents, servants, employers, employees and all persons acting for or with
Executive. Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Bank, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood. Nothing herein will be construed as prohibiting the Bank
from pursuing any other remedies available to them for such breach or threatened
breach, including the recovery of damages from Executive.


10

--------------------------------------------------------------------------------

Table of Contents

         

           (e)     Upon any termination of Executive’s employment hereunder for
any reason other than (i) pursuant to Section 4(a)(iii); (ii) pursuant to
Section 6; or (iii) any termination of Executive’s employment hereunder as a
result of the expiration of Executive’s employment term following a notice of
non-renewal pursuant to Section 2, Executive agrees that Executive will not, in
any manner whatsoever, for a period of one (1) year following the termination of
Executive’s employment with the Bank either as an individual or as a partner,
stockholder, director, officer, principal, employee, agent, consultant, or in
any other relationship or capacity, with any person, firm, corporation or other
business entity, either directory or indirectly, solicit or induce or aid in the
solicitation or inducement of any employees of the Bank to leave their
employment with the Bank. Executive further agrees that Executive will not, in
any manner whatsoever, for a period of one (1) year following the termination of
Executive’s employment with the Bank, either as an individual or as a partner,
stockholder, director, officer, principal, employee, agent, consultant or in any
other relationship or capacity with any person, firm, corporation or other
business entity, either directly or indirectly, solicit the business of any
customers or clients of the Bank at the time of termination of Executive’s
employment with the Bank.

16.       SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

17.       HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

18.       GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of Illinois but only
to the extent not superseded by federal law.

19.       ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, conducted before a single
arbitrator selected by the Bank and Executive sitting in a location selected by
the Bank and Executive within twenty-five (25) miles of Arlington Heights,
Illinois in accordance with the rules of the American Arbitration Association
then in effect.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.

11

--------------------------------------------------------------------------------

Table of Contents




20.       PAYMENT OF LEGAL FEES.

 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Executive and the Bank or resolved in Executive’s favor.  To the
extent necessary to avoid taxes and penalties under Code Section 409A, such
reimbursement shall be paid within two and one-half months following the
resolution of any such dispute.

21.       INDEMNIFICATION.




(a)     The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) for the term of this Agreement and for
a period of six years thereafter to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his performance of services as a director or
officer of the Bank (whether or not he continues to be a director or officer at
the time of incurring such expenses or liabilities), such expenses and
liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements (such settlements must be
approved by the Board); provided, however, the Bank shall not be required to
indemnify or reimburse Executive for legal expenses or liabilities incurred in
connection with an action, suit or proceeding arising from any illegal or
fraudulent act committed by Executive. Any such indemnification shall be made
consistent with OCC Regulations and Section 18(k) of the FDI Act, 12 U.S.C.
§1828(k), and the regulations issued thereunder in 12 C.F.R. Part 359.

(b)     Notwithstanding the foregoing, no indemnification shall be made unless
the Bank gives the OCC at least 60 days’ notice of its intention to make such
indemnification. Such notice shall state the facts on which the action arose,
the terms of any settlement, and any disposition of the action by a court. Such
notice, a copy thereof, and a certified copy of the resolution containing the
required determination by the Board shall be sent to the supervisory office of
the OCC, who shall promptly acknowledge receipt thereof. The notice period shall
run from the date of such receipt. No such indemnification shall be made if the
OCC advises the Bank in writing within such notice period, of its objection
thereto.

12

--------------------------------------------------------------------------------

Table of Contents




IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized representative, and Executive has signed this Agreement,
effective as of the day and date first above written. 

ATTEST:

BEN FRANKLIN BANK OF ILLINOIS

 

 

 

 

 

 

/s/ Bernadine V. Dziedzic                           

CORPORATE SECRETARY

By: /s/ C. Steven Sjogren                           

      Chairman of the Board

 

 

 

 

WITNESS:

EXECUTIVE:

 

 

 

 

 

 

/s/ Steven D. Olson                                         




/s/ Glen A. Miller                           

GLEN A. MILLER

 

 

 

  

          

13

--------------------------------------------------------------------------------

 